Mathews, J.
delivered the opinion of the court. This is a case in which the plaintiff *102prayed for and obtained an injunction to stay proceedings in an execution levied on his property by the sheriff of East Feliciana, at the instance of Allyn &- Babcock, who had previously obtained a judgrrient against him. The injunction was made perpetual by a decree of the court below, after a hearing of the cause on its merits, from which Allyn, one of the partners of Allyn & Babcock, appealed.
The principal facts of the case, as sho wn by the record, appear to be the following: Allyn & Babcock obtained a judgment against the present plaintiff, Afterwards, Andrew Skill-man got a judgment, joint and several, against Babcock and several other persons, on which he caused an execution to be issued; and, amongst other property of the defendant, Bab-cock, was seized and sold his interest in the judgment which Allyn &, Babcock had previously obtained against Croft. At the sheriff’s sale, Croft became the purchaser of Bab-cock’s right, title and interest in the judnment which had been obtained against him, as above stated, by Allyn & Babcock.
This purchase, he alleges, conveyed to him one half of the amount of said judgment, and to that extent extinguishes the claim *103against him by the firm of Allyn S? Babcock, by confession.
orfesoivency!the SwaAS ship property'if ners,°cannotai>e doubted'
The only legal question in the cause is, whether the undivided interest of Babcock in the judgment was lawfully seized under Skil-man’s execution. This question, we think, must be decided affirmatively Until a failure, or insolvency, the right to seize the undivided portion or interest in partnership property of one of the partners, cannot be doubted ; and in the present case there is no evidence of bankruptcy.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.